This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 FRANCISCO VALENZUELA and
 3 RACHEL VALENZUELA,

 4          Plaintiffs-Appellees,

 5 v.                                                                     No. A-1-CA-37457

 6 ALLAN D. SNYDER and
 7 SHERRY L. SNYDER,

 8          Defendants-Appellants.

 9 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
10 David Peter Reeb Jr., District Judge

11 Gary C. Mitchell
12 Ruidoso, NM

13 for Appellees

14 Allan D. Snyder
15 Sherry L. Snyder
16 Greeley, CO

17 Pro Se Appellants


18                                  MEMORANDUM OPINION

19 VANZI, Judge.
 1   {1}   Defendants, who are self-represented, are appealing from a district court

 2 judgment entering default against them and granting the relief requested in Plaintiffs’

 3 quiet title complaint. We issued a calendar notice proposing to affirm. Defendants

 4 have responded with a memorandum in opposition. We affirm.

 5   {2}   Defendants’ dismissal was based on the refusal to engage in discovery. [RP

 6 577] Our Supreme Court has held that, even where a party violates a court order—

 7 conduct which, in addition to a discovery violation, constitutes contempt of court—

 8 “such discovery sanctions [i.e., dismissal with prejudice or default judgment] are to

 9 be imposed only in extreme cases and only upon a clear showing of willfulness or bad

10 faith. That principle is well-established in this jurisdiction; it is universally recognized

11 in American jurisprudence; and it is fundamental to the constitutional right of due

12 process.” United Nuclear Corp. v. Gen. Atomic Co., 1980-NMSC-094, ¶ 396, 96 N.M.
13 155, 629 P.2d 231; see Rule 1-037(B)(2)(d) NMRA (providing that, in addition to any

14 other discovery sanctions, a district court may treat the failure to comply with an order

15 providing for the production of discovery as contempt of court). “A finding of

16 willfulness may be based upon either a willful, intentional, and bad faith attempt to

17 conceal evidence or gross indifference to discovery obligations.” Medina v. Found.

18 Reserve Ins. Co., 1994-NMSC-016, ¶ 6, 117 N.M. 163, 870 P.2d 125.




                                                2
 1   {3}   Here, Defendants refused to engage in discovery, and Plaintiffs requested a

 2 default judgment as a sanction. [RP 577] The district court denied Plaintiffs’ request,

 3 but ordered attorney fees and gave Defendants twenty-one days to answer discovery.

 4 [RP 577] Almost two months later Plaintiffs again requested a default judgement. [RP

 5 577] The district court found it was “obvious” that Defendants’ response to the motion

 6 indicated that they will not comply with any order directing them to engage in

 7 discovery. [RP 577] As such, the district court determined that the willful, bad faith

 8 threshold had been met. Because this case has the requisite evidence to support the

 9 United Nuclear standard, our calendar notice proposed to affirm.

10   {4}   In their memorandum in opposition, Defendants argue that they should not have

11 been required to engage in discovery, because the complaint should have been

12 dismissed. However, a party is not allowed to ignore orders of a court simply because

13 they believe the underlying action should have been dismissed—this is not a situation

14 where Defendants asserted that some information should not have been disclosed,

15 based on privilege or other reasons. Instead, Defendants’ remedy was to request

16 dismissal, and then pursue interlocutory review or subsequent direct appeal from the

17 denial of that order. Because Defendants have essentially conceded the United

18 Nuclear issue, they have not established that the district court erred.

19   {5}   For the reasons set forth above, we affirm.



                                              3
1   {6}   IT IS SO ORDERED.


2
3                             LINDA M. VANZI, Judge

4 WE CONCUR:


5
6 KRISTINA BOGARDUS, Judge


7
8 MEGAN P. DUFFY, Judge




                               4